Citation Nr: 1130211	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  07-00 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

April Maddox, Counsel

INTRODUCTION

The Veteran served on active duty from August 1970 to November 1974.  He received several decorations and awards including the Vietnam Service Medal and the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran and his spouse testified before the undersigned during a November 2008 Travel Board hearing, and a transcript of that proceeding is of record.  

The Board remanded the claim in December 2008 and November 2009 for additional development.  In April 2011, the Veteran provided additional evidence consisting of a personal statement from his spouse, along with a waiver of initial RO consideration of such evidence.  38 C.F.R. § 20.1304(c) (2010).

The Board has recharacterized the issue of entitlement to service connection for bipolar disorder as entitlement to service connection for an acquired psychiatric disorder other than PTSD, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  In this regard, the issue of service connection for PTSD was separately denied in a November 2009 Board decision.  Therefore, as the issue of service connection for PTSD has been finally adjudicated, it will not be considered in the context of the current claim on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Board regrets the necessity of having to remand this case again.  However, for reasons explained immediately below, a remand is unfortunately necessary.

In November 2009, the Board remanded the claim for the purpose of ascertaining the etiology of the Veteran's current psychiatric disorder, to include consideration of his combat service.

In April 2010, the Veteran underwent VA examination, as a result of which he was diagnosed with bipolar disorder.  Based upon the examination of the Veteran and a review of his claims folder, the examiner opined that the current bipolar disorder was less likely as not caused by the Veteran's military service, to include any combat operations therein.  The examiner reasoned that the Veteran's service treatment records were silent as to a psychiatric condition.  In addition, the first evidence of clinical treatment was dated decades after service.  

The rationale provided by the examiner is inadequate, in that the examiner did not address the Veteran's lay reports of continuity of symptomatology, thereby rendering the examination as a whole inadequate.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran's statements regarding the onset of psychiatric symptoms in service, and the continuity of such symptoms since service is competent.  In addition, that testimony is credible.  In this regard, the Board highlights a private treatment record, dated years before the Veteran's claim for benefits in 2005, in which the Veteran reported symptoms of depression and mania since the age of 23, when he was still on active duty.  

Because the April 2010 report of examination is inadequate for rating purposes, a remand for an additional opinion is required.  Id.


Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to the same examiner who conducted the April 2010 examination (or another qualified examiner, if that same examiner is not available), for clarification of opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current acquired psychiatric disorder is related to military service. 

The examiner should also opine as to whether bipolar disorder was manifest to a compensable degree within one year of the Veteran's separation from service.

The examiner is advised that for the purpose of providing these medical opinions, please accept as truthful the Veteran's description of an onset of mania and depression during service, as well as the Veteran's contentions that he continuously had problems with such symptoms since service.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  The claims folder must be made available to the examiner for review, and the report of examination must note that review.  A complete rationale, with citation to relevant medical findings, must be provided.

2.  Then, readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  If the claim remains denied, issue a supplemental statement of the case.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


